 1 James A. Hennefer (SBN 059490)
   HENNEFER, FINLEY & WOOD, LLP
 2 235 Montgomery, Suite 858
   San Francisco, CA 94104
 3 Telephone: (415) 421-6100
   Facsimile: (415) 421-1815
 4 jhennefer@hennefer-wood.com
 5 Special Counsel for Mohamed Poonja,
   Chapter 7 Trustee for San Jose Airport
 6 Hotel, LLC, dba Holiday Inn San Jose, and
   Mobedshahi Hotel Group
 7
 8
 9                               IN THE UNITED STATES BANKRUPTCY COURT
10                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                                  SAN JOSE DIVISION
12
                                                                   Chapter 7
13 In re:                                                          Case No. 09-51045-SLJ
   SAN JOSE AIRPORT HOTEL, LLC, dba
14 HOLIDAY INN SAN JOSE,                                           (Jointly Administered with
   MOBEDSHAHI HOTEL GROUP,                                           Case No. 09-51073-SLJ )
15
                                                                   Adv. Pro. No. 11-05236
16 _______________________________________
                                                                   DECLARATION OF
17 MOHAMED POONJA, Chapter 7 Trustee for                           JAMES A. HENNEFER
   SAN JOSE AIRPORT HOTEL, LLC, dba                                IN SUPPORT OF REPLY
18 HOLIDAY INN SAN JOSE, Debtor, and                               TO SHAHS’ AND LLCs’
   MOBEDSHAHI HOTEL GROUP, Debtor,                                  OPPOSITION TO
19                                                                  MOTION TO AMEND
20                             Plaintiffs,                         Date: September 1, 2020
     vs.                                                           Time: 1:30 p.m.
21
   SEVAK & SONS, L.P., a California limited                        Place: United States Courthouse, Room 3099
22 partnership; CHANDRAKANT SHAH,                                         280 South First Street
   an individual, and MRUDULA C. SHAH, an                                 San Jose, California 95113
23 individual
24                             Defendants.                         Honorable Stephen L. Johnson
25
             I, James A. Hennefer, declare:
26
             1.       I am special counsel for Mohamed Poonja, Chapter 7 Trustee for San Jose Airport
27
     Hotel, LLC, dba Holiday Inn San Jose, and Mobedshahi Hotel Group and plaintiff in the adversary
28
     __________________________________________________________________________________________________________________________
     DECLARATION OF JAMES A. HENNEFER                                          In re San Jose Airport Hotel, No. 09-51045-SLJ
     IN SUPPORT OF REPLY TO MOTION TO AMEND                                            Poonja v. Sevak Ad.Pro. 11-05236 - SLJ
Case: 11-05236          Doc# 261        Filed: 08/25/20       Entered: 08/25/20 19:02:02             Page 1 of
                                                     4
 1 proceeding herein (“Trustee” or “Plaintiff”) . This declaration is made in support of Plaintiff’s Reply
 2 to the opposition filed by Chandrakant K. Shah and Mrudula C. Shah’s counsel in opposition to the
 3 Trustee’s Motion to Amend the Judgment, and in support of Plaintiff’s Reply to the opposition filed by
 4 counsel for the Shah’s LLCs to the Motion to Amend the Judgment.
 5           2.       I have represented the Trustee against Chandrakant Shah (“Shah”), debtor on the
 6 Judgment entered herein (on August 26, 2013 and again on June 17, 2016) throughout these adversary
 7 proceeding, including in the trial and appeals to the District Court and Ninth Circuit Court of Appeals,
 8 and the post-judgment collection proceedings before this Court. I took the debtor’s examination of
 9 Mr. Shah on June 19, 2018.
10           3.       I received and reviewed the papers filed in this action on July 17, 2020 in opposition to
11 the Trustee’s Motion to Amend the Judgment to Add Alter-Egos. In these papers Shah’s counsel
12 claimed that as to the Six LLCs the Trustee seeks to add as alter egos: “[t]here is no evidence of
13 commingling of funds and other assets, the holding out by one entity that it is liable for the debts of the
14 other, use of the same offices and employees, and use of one as a mere shell or conduit for the affairs
15 of the other. . . [n]or is there evidence include inadequate capitalization, disregard of corporate
16 formalities, or lack of segregation of corporate records.” (ECF 243, 4:1-4:7)
17           4.       In order to test this claim by Shah, the Trustee issued and personally served on July
18 21,2020 six (6) Rule 45 document subpoenas, one to each of the Six LLCs. The subpoenas t were
19 returnable on August 6, 2020. True copies of these subpoenas, issued and served on Kamal Holdings,
20 LLC, Sundowner Inn LLC, County Inn LLC , 1130-1132 Independence Mountain View, LLC Quimby
21 Road Ranch LLC and SKCM LLC and are attached hereto as Exhibits 1, 2, 3, 4, 5 and 6.
22           5.       These subpoenas asked for documentation of each of the LLC’s: (1) operating
23 agreements; (2) ownership percentages; (3) management and operations; (4) profits, losses and
24 distributions; (5) voting rights of members; (6) capitalization; (7) finances and financial performance;
25 (8) tax returns; (9) offices (10) employees; and 11) documents supporting Shah’s declaration filed as
26 ECF 243-1, ¶¶ 8-10 about the LLCs’ operations.
27
28
     __________________________________________________________________________________________________________________________
     DECLARATION OF JAMES A. HENNEFER                                          In re San Jose Airport Hotel, No. 09-51045-SLJ
     IN SUPPORT OF REPLY TO MOTION TO AMEND                                            Poonja v. Sevak Ad.Pro. 11-05236 - SLJ
Case: 11-05236          Doc# 261        Filed: 08/25/20       Entered: 08/25/20 19:02:02             Page 2 of
                                                     4         -2-
 1           6.       Counsel for the LLCs, Stephen Finestone, stonewalled these subpoenas by serving, on
 2 August 4, 2020, blanket form objections, objecting to all categories of documents except “(1)
 3 operating agreements.” No documents were produced at that time. Copies of these objections are
 4 attached hereto as Exhibits 7, 8, 9, 10, 11, and 12. Although promised, all of the six LLCs’ operating
 5 agreements were not produced until, after prodding, on August 19, 2020 and August 24, 2020.
 6           7.       Attempts to meet and confer with the LLCs’ counsel, Mr. Finestone, with multiple
 7 emails and attempts to schedule a telephone conference were unsuccessful. Copies of these emails are
 8 attached hereto as as Exhibits 13, 14, 15, 16, and 17. Mr. Finestone emailed on August 21, 2020 that
 9 the “LLCs will maintain the objections,” but, “if the Judge allows the motion to go forward and
10 authorizes further discovery with respect to any such proceedings, we can meet and confer as to
11 specific objections.”
12           8.       The foregoing is known to me of my own personal knowledge, and, if called to testify
13 to these matters, I could competently testify thereto.
14           I declare under penalty of perjury under the laws of the State of California and the United
15 States of America that the facts stated herein are true and correct to the best of my knowledge and
16 belief.
17           Executed on this 25th day of August 2020 at San Francisco, California.
18                                                                    /s/ James A. Hennefer
19                                                                       James A. Hennefer
20
21
22
23
24
25
26
27
28
     __________________________________________________________________________________________________________________________
     DECLARATION OF JAMES A. HENNEFER                                          In re San Jose Airport Hotel, No. 09-51045-SLJ
     IN SUPPORT OF REPLY TO MOTION TO AMEND                                            Poonja v. Sevak Ad.Pro. 11-05236 - SLJ
Case: 11-05236          Doc# 261        Filed: 08/25/20       Entered: 08/25/20 19:02:02             Page 3 of
                                                     4         -3-
 1                                            CERTIFICATE OF SERVICE
 2           I hereby certify that on August 25, 2020, I electronically filed the foregoing with the Clerk of
 3 the Court for the United States Bankruptcy Court for the Northern District of California by using the
 4 CM/ECF system.
 5           Participants in the case who are registered CM/ECF users will be served by the CM/ECF
 6 system. A certificate of service for mailing as to all participants in the case who are not registered
 7 CM/ECF users will be filed with the Clerk of the Court
 8
 9                                                                          /s/Vasilis Kontaxakis
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     __________________________________________________________________________________________________________________________
     DECLARATION OF JAMES A. HENNEFER                                          In re San Jose Airport Hotel, No. 09-51045-SLJ
     IN SUPPORT OF REPLY TO MOTION TO AMEND                                            Poonja v. Sevak Ad.Pro. 11-05236 - SLJ
Case: 11-05236          Doc# 261        Filed: 08/25/20       Entered: 08/25/20 19:02:02             Page 4 of
                                                     4         -4-
